PRESS RELEASE FOR IMMEDIATE RELEASE: Titanium Metals Corporation Three Lincoln Centre 5reeway, Suite 1700 Dallas, Texas 75240-2697 (972) 233-1700 CONTACT: John A. St. Wrba Vice President and Treasurer (972) 233-1700 HAROLD SIMMONS, CHAIRMAN OF THE BOARD, ANNOUNCES REPURCHASES BY TITANIUM METALS CORPORATION OF 351, DALLAS, TEXAS September 6, 2011 Harold C. Simmons, the Chairman of the Board of Titanium Metals Corporation (“TIMET”) (NYSE:TIE), announced that TIMET purchased: · 251,627 shares of its common stock at an average price of $15.0778 per share (exclusive of commissions) on Friday, September 2, 2011; and · 100,000 shares of its common stock at an average price of $14.6644 per share (exclusive of commissions) on Tuesday, September 6, 2011. TIMET, headquartered in Dallas, Texas, is a leading worldwide producer of titanium metal products. Information on TIMET is available on its website at www.timet.com. ·····
